DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  “bended” should be –bent--, “receiver” in line 14 should be –receivers--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  line 2, “is” should be –are--.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the groove located within each of the receivers (claim 5) and the elastic member and the jewel sitting on the groove having a circular cylindrical shape (claim 6) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the scope of the direction cannot be determined.  It is unclear in what direction the width is defined.  Is it in a leftward, rightward, upward or downward direction relative to what?
Regarding claim 3, the scope of the limitation “the jewels are movable in a second direction intersecting the first direction and an opposite direction to the second direction” is not clear.  How can the jewels be movable in a second direction opposite to the second direction?
Regarding claim 4, the limitation “a part of the jewels positioned in the receiver” is misdescriptive.  A single jewel is positioned in a single receiver according to the specification.  Also, what is the scope of the limitation “a part of the jewels”?  Should “jewels” be a single jewel? 
In line 2 of claim 4, “the receive that is aligned with the first hole” lacks antecedence.
In line 4, “the other part of the jewels positioned in the receiver” lacks antecedence and is misdescriptive.  A single jewel is positioned in a single receiver according to the specification.  Also, what is the scope of the limitation “a part of the jewels”?  Should “jewels” be a single jewel? 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fail to disclose an annular jewelry ring having a first, u-shape in cross-section, annular outer ring with a first hole in the side connecting the legs of the ‘u’ surrounding a second annular ring having a plurality of receivers mounted on the outer circumference of the ring, which face the inner circumference of the annular outer ring and are located in a space between the inner and outer annular rings.  An elastic member is positioned in each of the receivers.  A jewel sits on top of each elastic member.  The second annular ring along with the connected receivers rotates relative to the annular outer ring to selectively position a jewel in the first hole of the annular outer ring.
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677